DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Response to Amendment
Applicant’s amendment of claims 1, 22, and 27 are acknowledged by the Examiner.
Currently Claims 2-9, and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2021.
Claims 1, 10-23, 26-27 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22, and 27 have been considered but are moot because the new ground of rejection does not rely the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mandibular advancement device being usable independently of the intraoral device, and the engaging portions being unsecured from the mandibular advancement device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Currently the specification does not provide support for the newly amended claim limitations of “the mandibular advancement device being usable independently of the intraoral device” and “wherein the engaging portions are unsecured from the mandibular advancement device”. Applicant points to the description of the method described in [0067] and [0068] as providing support for the new limitations, but no support is provided for using the M.A.D. independently, or the intraoral device independently, or that the engaging portions are unsecured. With regards to the limitation of the engaging portions are unsecured from the mandibular advancement device, no recitation of unsecured is found in the specification. The closest description provided recites “The inserts 510 may be molded integrally with or secured with an adhesive to the upper and lower shell bodies 506 and 508, or may be removable therefrom” (see [0065]). However, removable does not mean the device is unsecured. Thus, the specification does not provide support for an unsecured connection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-23, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly amended limitations of “the mandibular advancement device being usable independently of the intraoral device” and “wherein the engaging portions are unsecured from the mandibular advancement device” of claims 1, and 27 are considered to be new matter. Currently the drawings and specification do not provide support for the newly amended claim limitations. Applicant points to the description of the method described in [0067] and [0068] as providing support for the new limitations, but no support is provided for using the M.A.D. independently, or the intraoral device independently can be found in the specification, or within the elected figures of 7-9. With regards to the limitation of the engaging portions are unsecured from the mandibular advancement device, no recitation of unsecured is found in the specification. The closest description provided recites “The inserts 510 may be molded integrally with or secured with an adhesive to the upper and lower shell bodies 506 and 508, or may be removable therefrom” (see [0065]). However, removable does not mean the device is unsecured. Thus, the newly amended claim limitations are considered to be new matter.
The newly amended limitations of “the mandibular advancement device being usable independently of the intraoral device” and “after anchoring the upper and lower element intermediate members respectively to the one or more maxillary posterior teeth and the one or more mandibular posterior teeth, positioning the mandibular component in the mouth…” of claim 22 is considered to be new matter. Currently the specification does not provide support for the newly amended claim limitations. Applicant points to the description of the method described in [0067] and [0068] as providing support for the new limitations, but no support is provided for using the M.A.D. independently, or the intraoral device independently can be found in the specification, or within the elected figures of 7-9. Further, the method description found in [0067] and [0068] does not provide explicit support needed for the stepwise method of “after anchoring the upper and lower element intermediate members respectively to the one or more maxillary posterior teeth and the one or more mandibular posterior teeth, positioning the mandibular component in the mouth…”. Thus, the newly amended claim limitations are considered to be new matter.
Claims 10-21, 23, and 26 are rejected under 35 U.S.C. 112(a) as being dependent on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the intraoral device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an intraoral device”. 
Claims 23 and 26 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: upper/lower element in claims 1 and 27, and upper/lower element intermediate member in claim 22.
Looking to Applicant’s disclosure, the upper/lower elements are considered to be mouthpieces/oral devices that are placed onto the user’s teeth as evidenced by figures 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 16, 22, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayek et al. (US 2016/0228286 A1) (hereinafter Rayek).
In regards to claim 1, Rayek discloses An intraoral device (100; see [0030]; see figure 2) for preventing teeth displacement (100 being an aligner prevents teeth displacement) when using a mandibular advancement device (106/108; see [0030]; see figure 2), the mandibular advancement device (106/108) being usable independently of the intraoral device (100; see [0063]; see figures 4 and 6 that 106/108 comprise structures 110 which allows for attachment/detachment to the upper and lower trays, this removable engagement is considered usable independently due to the fact that a user may remove 106/108 and utilize them in other trays, as well as use the trays by themselves), the mandibular advancement device (106/108) including a maxillary component (106) defining a maxillary component abutment surface (surface of 106 which engages the user’s maxillary teeth; see [0031]; see figures 2 and 3) for exerting a posterior force against a labial surface of maxillary anterior teeth (maxillary teeth anterior the last molar; see figure 2 that 106, through engagement of 120 and 122 exerts a posterior driven force on location 114 of 102 which engages a user’s maxillary anterior teeth at a labial location, therefore 106 exerts a posterior force against a labial surface of maxillary anterior teeth via its engagement with 102), a mandibular component (108) defining a mandibular component abutment surface (surface of 108 which engages the user’s mandibular teeth; see [0031]; see figures 2 and 5) for exerting an anterior force against a lingual surface of mandibular anterior teeth (see figure 2 that 106 through engagement of 120 and 122 exerts an anterior driven force on 116 of 104 which engages a user’s mandibular teeth at a lingual location, therefore 108 exerts an anterior force against a lingual surface of mandibular anterior teeth via its engagement with 104) and a link extending therebetween (120/122; see [0031]; see figure 2; link is defined by the Merriam-Webster dictionary as “a connecting structure” see https://www.merriam-webster.com/dictionary/link ; therefore the connection and engagement of structures of 120 and 122 are considered a link extending between), the intraoral device (100) comprising: 
- an upper element (102; see [0031]; see figure 2) defining a pair of upper element engaging portions (as indicated by A in annotated figure 2) each configured for retentive engagement with a respective posterior lateral portion of a maxillary dental arch (see figure 2 that A’s are intended to engage a user’s maxillary molars) and an upper element intermediate member (middle portion of 102) extending between the upper element engaging portions (A; see figure 2 below);
- a lower element (104; see [0031]; see figure 2) defining a pair of lower element engaging portions (as indicated by B in annotated figure 2) each configured for retentive engagement with a respective posterior lateral portion of a mandibular dental arch (see figure 2 that B’s are intended to engage a user’s mandibular molars) and a lower element intermediate member (middle portion of 104) extending between the lower element engaging portions (B; see figure 2 below); 
- wherein the upper (102) and lower elements (104) are unsecured from the mandibular advancement device (106/108; see [0036] in reference to 110 engagement of 106/108 to 102/104 being a dovetail removable attachment, this removable attachment and lack of permanent attachment (such as adhesive/molded as one piece/etc.) is considered an unsecured attachment); 
- wherein, in use, the upper element intermediate member (middle portion of 102) is positioned between the maxillary component abutment surface (surface of 106 which engages a user’s maxillary arch) and the maxillary anterior teeth (see figure 2 that the indicated middle portion of 102 is between a user’s teeth and the engaging surface of 106, thus the upper element intermediate member is positioned between the maxillary component abutment surface and the maxillary anterior teeth) and the lower element intermediate member (middle portion of 104) is positioned between the mandibular component abutment surface (surface of 108 which engages the user’s mandibular arch) and the mandibular anterior teeth (see figure 2 that the indicated middle portion of 104 is between a user’s teeth and the engaging surface of 108, thus the lower element intermediate member is positioned between the mandibular component abutment surface and the mandibular anterior teeth); 
- whereby forces exerted by the maxillary and mandibular components (106/108) respectively on maxillary and mandibular dental arches are distributed at least partially to the posterior lateral portions thereof (102 and 104 engage the posterior lateral portions of a user’s dental arch, thus the forces of 106 and 108 which act on 102 and 104 distribute forces onto the posterior lateral portions of the maxillary and mandibular dental arches).

    PNG
    media_image1.png
    289
    453
    media_image1.png
    Greyscale

In regards to claim 10, Rayek discloses the invention as discussed above. 
Rayek further discloses wherein the upper element engaging portions (A) and the upper element intermediate member (middle portion of 102) are formed integrally in an upper shell defining an upper shell inner surface (inner surface of 102) conforming to at least part of an outer surface of the maxillary dental arch (see figure 2 that A and the middle portion of 102 are formed as a single shell, see also that 102 is intended to conform to the outer surface of the maxillary dental arch as evidenced by the tooth impressions seen in 102).
In regards to claim 16, Rayek discloses the invention as discussed above. 
Rayek further discloses wherein the lower element engaging portions (B) and the lower element intermediate member (middle portion of 104) are formed integrally in a lower shell defining a lower shell inner surface (inner surface of 104) conforming to at least part of an outer surface of the mandibular dental arch (see figure 2 that B and the middle portion of 104 are formed as a single shell, see also that 104 is intended to conform to the outer surface of the mandibular dental arch as evidenced by the tooth impressions seen in 104).
In regards to claim 22, Rayek discloses a method for preventing, delaying or reducing teeth displacement in a mouth of an intended user (see [0032] in reference to a method for treating malocclusion (reducing teeth displacement)) when using a mandibular advancement device (106/108; see [0031]; see figure 2; see [0032] in reference to a method for treating OSA by causing mandibular advancement (while using the teeth reducing displacement device)), the mandibular advancement device (106/108) being used independently of the intraoral device (100; see [0036] in reference to the removable attachment of 106/108 to 102/104; see [0032] in reference a plurality of appliances being used, thus 106/108 is used independently of the initial 102/104; further see [0038] in reference to aligners being worn during the day without the use of fins (106/108)), the mandibular advancement device (106/108) including a maxillary component (106) defining a maxillary component abutment surface (inner surface of 106; see figure 2), a mandibular component (108; see figure 2) defining a mandibular component abutment surface (inner surface of 108), and a link extending therebetween (120/122; see [0031]; see figure 2; link is defined by the Merriam-Webster dictionary as “a connecting structure” see https://www.merriam-webster.com/dictionary/link ; therefore the connection and engagement of structures of 120 and 122 are considered a link extending between), the method comprising:
positioning an upper element intermediate member (middle portion of 102 between A’s as indicated in annotated figure 2 above) adjacent a labial surface of maxillary anterior teeth (see figure 2 that the middle portion of 102 is intended to be positioned on a labial and lingual surface of maxillary anterior teeth (as evidenced by the teeth impressions));
anchoring the upper element intermediate member (middle portion of 102) to one or more maxillary posterior teeth (see [0034]; see figure 2 that 102 is intended to engage a user’s molars and thus would be anchored to one or more maxillary posterior teeth);
positioning the maxillary component (106) in the mouth with the maxillary component abutment surface (inner surface of 106) facing the labial surface of the maxillary anterior teeth (see figure 2 that the inner surface of 106 faces the labial surfaces of the maxillary teeth in front of the last molar, and thus is considered to face the labial surface of the maxillary anterior teeth (teeth that are anterior from the last molar)) so that the upper element intermediate member (middle portion of 102) is between at least part of the maxillary component abutment surface (inner surface of 106) and the maxillary anterior teeth (maxillary teeth anterior to the last molar; see figure 2 that the inner surface of 106 is positioned over the middle portion of 102 and thus 102 is positioned between maxillary teeth and the inner surface of 106);
positioning a lower element intermediate member (middle portion of 104 as indicated in annotated figure 2 above) adjacent a lingual surface of mandibular anterior teeth (see figure 2 that the middle portion of 104 is intended to be positioned on a labial and lingual surface of mandibular anterior teeth (as evidenced by the teeth impressions)); 
anchoring the lower element intermediate member (middle portion of 104) to one or more mandibular posterior teeth (see [0035]; see figure 2 that 104 is intended to engage a user’s molars and thus would be anchored to one or more mandibular posterior teeth); 
after anchoring the upper and lower element intermediate members (102/104) respectively to the one or more maxillary posterior teeth (see [0034]) and the one or more mandibular posterior teeth (see [0035]), positioning the mandibular component (108) in the mouth with the mandibular component abutment surface (inner surface of 108) facing the lingual surface of the mandibular anterior teeth (mandibular teeth anterior to the last molar; see figure 2 in reference to the inner surface of 108 facing the lingual surface of the mandibular teeth anterior to the last molar; see [0038] in reference to the upper and lower aligners (102/104) may be worn during the day without fins; see also [0040] in reference to attaching the fins, this is considered positioning 108 on 104 after anchoring 104 to the posterior teeth) so that the lower element intermediate member (middle portion of 104) is between at least part of the mandibular component abutment surface (inner surface of 108) and the mandibular anterior teeth (mandibular teeth anterior the last molar; see figure 2 that the inner surface of 108 is positioned over the middle portion of 104 and thus 104 is positioned between maxillary teeth and the inner surface of 108);
biasing the mandibular component (108) in an anterior direction relative to the maxillary component (104; see [0031] in reference to “When the upper and lower MS aligners 102, 104 are fitted into the patient's mouth, each upper MS aligner ridge engagement surface 120 engages and bears against a corresponding lower MS aligner's fin 108 and prevents that cooperating fin from moving backwards or proximally” thus biasing 108 forward with respect to 106); 
distributing at least partially anterior forces exerted by the mandibular component (108) and posterior forces exerted by the maxillary component (106) respectively to the mandibular and maxillary posterior teeth (see figure 2 that 102 and 104 engage the posterior molars of the mandibular and maxillary arches, thus the forces exerted on 102 and 104 via 106 and 108 are distributed at least partially to the mandibular and maxillary posterior molars). 
In regards to claim 26, Rayek discloses the invention as discussed above.
Rayek further discloses covering at least some of the mandibular and maxillary teeth (see [0031] in reference to 102 and 104 engaging a user’s upper and lower arch, thereby covering mandibular and maxillary teeth; see figure 2 that the tooth impressions in 102 and 104 imply that teeth are covered) with respectively a lower shell (see figure 2 that 104 forms a shell) and an upper shell (see figure 2 that 102 forms a shell) and positioning the maxillary (106) and mandibular components (108) in the mouth over respectively the upper and lower shells (See figure 2). 
In regards to claim 27, Rayek discloses An intraoral device (100; see [0030]; see figure 2) for preventing teeth displacement when using a mandibular advancement device (106/108; see [0030]; see figure 2), the mandibular advancement device (106/108) being usable independently of the intraoral device (100; see [0036] in reference to the removable attachment of 106/108 to 102/104; see [0032] in reference a plurality of appliances being used, thus 106/108 is used independently of the initial 102/104; further see [0038] in reference to aligners being worn during the day without the use of fins (106/108)), the mandibular advancement device (106/108) including a maxillary component (106) defining a maxillary component abutment surface (inner surface of 106; see figure 3) for exerting a posterior force against a labial surface of maxillary anterior teeth (maxillary teeth anterior the last molar; see figure 2 that 106, through engagement of 120 and 122 exerts a posterior driven force on location 114 of 102 which engages a user’s maxillary anterior teeth at a labial location, therefore 106 exerts a posterior force against a labial surface of maxillary anterior teeth via its engagement with 102), a mandibular component (108) defining a mandibular component abutment surface (inner surface of 108) for exerting an anterior force against a lingual surface of mandibular anterior teeth (mandibular teeth anterior the last molar; see figure 2 that 108, through engagement of 120 and 122 exerts a anterior driven force on location 116 of 104 which engages a user’s mandibular anterior teeth at a lingual location, therefore 108 exerts a anterior force against a lingual surface of mandibular anterior teeth via its engagement with 104), and a link (120/122; see [0031]; see figure 2) extending therebetween (link is defined by the Merriam-Webster dictionary as “a connecting structure” see https://www.merriam-webster.com/dictionary/link ; therefore the connection and engagement of structures of 120 and 122 are considered a link extending therebetween), the intraoral device (100) comprising: 
an engaging portions (A and B of 102 and 104 as indicated in annotated figure 2 above; see [0031]; see figure 2) configured for retentive engagement with a posterior lateral portion of a dental arch (see [0034-0035] in reference to 102 and 104 engaging a user’s molars or posterior lateral portions of the user’s dental arch) and an intermediate member (middle portions of 102 and 104 as indicated in figure 2 above) extending from the engaging portion (A and B) configured for conforming to an anterior portion of the dental arch (see figure 2 that 102 and 104 conform to an anterior portion of the dental arch, thus the middle portions similarly conform to the anterior portion of the dental arch) 
wherein, in use, the intermediate member (middle portions of 102 and 104) is positioned between either the maxillary component abutment surface (inner surface of 106) and the maxillary anterior teeth (maxillary teeth anterior the last molar) or between the mandibular component abutment surface (inner surface of 108) and the mandibular anterior teeth (mandibular teeth anterior the last molar; see figure 2 that 106 and 108 are positioned over 102 and 104, thus placing 102 and 104 between the maxillary and mandibular teeth anterior the last molars, and the inner surfaces of 106 and 108); 
wherein the engaging portions (A and B) are unsecured from the mandibular advancement device (106 and 108; see [0036] in reference to 110 engagement of 106/108 to 102/104 being a dovetail removable attachment, this removable attachment and lack of permanent attachment (such as adhesive/molded as one piece/etc.) is considered an unsecured attachment); 
whereby forces exerted by the maxillary and mandibular components (106 and 108) respectively on one of the maxillary and mandibular dental arches are distributed at least partially to the posterior lateral portions thereof (see figure 2 that 102 and 104 engage the posterior molars of the mandibular and maxillary arches, thus the forces exerted on 102 and 104 via 106 and 108 are distributed at least partially to the mandibular and maxillary posterior molars or the posterior lateral portions of the maxillary and mandibular dental arches).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayek et al. (US 2016/0228286 A1) (hereinafter Rayek) in view of Brandt et al. (US 2010/0239992 A1) (hereinafter Brandt) with extrinsic evidence provided by “The Science and Technology of Composite Materials” by Jim Williams (https://www.science.org.au/curious/technology-future/composite-materials).
In regards to claim 11, Rayek discloses the invention as discussed above.
Rayek further discloses wherein the upper shell (shell of 102) includes an upper shell body (body of 102) made of a body material (shape memory polymer; see [0033]).
Rayek does not disclose an insert made of an insert material provided inside the upper shell body and defining part of the upper shell inner surface, the insert material being more rigid than the body material.
However, Brandt teaches an analogous shell (323; see [0034]; see figure 3b) comprising an analogous shell body (see figure 3b that 323 defines a shell body) further comprising an insert (attachment material within 327; see [0035]; see figure 4) made of an insert material (see [0067-0069] in reference to the attachment material being a curable composite, curable composite being construed to be a curable polymer as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting plastics are liquid when prepared but harden and become rigid (ie, they cure) when they are heated” which coincides with Brandt disclosing “include providing a light (heat) curable composite material and The curable composite material can be a flowable curable composite material. This can be beneficial in, for example, filling the reservoirs to create the attachment member in [0067-0068]) provided inside the shell body (body of 323) and defining part of the shell inner surface (see figure 5; see [0046] that figure 5 corresponds to figure 3b taken along the line of 5-5) for the purpose of for the purpose of holding a reinforcing member in position with respect to the teeth of the patient (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper shell as disclosed by Rayek by including the inserts as taught by Brandt in order to have provided an improved upper shell that would add the benefit of facilitating placing and holding a reinforcing member in position with respect to the teeth of the patient (see [0044]).
Rayek as now modified by Brandt does not explicitly disclose the insert material being more rigid than the body material.
However, one of ordinary skill in the art would recognize that the curable composite attachment member as taught by Brandt (see Brandt [0067-0069]) is more rigid than the shape memory polymer material (see Rayek [0033]) as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting (curing) plastics are liquid when prepared but harden and become rigid”. Therefore it would be obvious to one of ordinary skill in the art that Rayek as now modified by Brandt discloses the claimed limitation of the insert material being more rigid than the body material.
In regards to claim 12, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek further discloses wherein the body material (shape memory polymer) is a polymer. 
Rayek as now modified by Brandt does not disclose wherein the upper shell also includes an upper reinforcing wire extending between the upper element engaging portions and along the upper element intermediate member, the upper reinforcing wire being metallic and coupled to the upper shell body for mechanically reinforcing the upper shell body.
However, Brandt further teaches wherein the shell (323) also includes a reinforcing wire (316; see [0041]; see figure 3b) extending between the engaging portions (see annotated figure 3b below) and along the intermediate member (see annotated figure 3b below), the reinforcing wire being metallic (see [0057]) and coupled to the shell body (body of 323) for mechanically reinforcing the shell body (body of 323; a metallic wire attached to the body  mechanically reinforces the shell body for the purpose of preventing adverse movement of one or more teeth (see [0003])) for the purpose of ensuring the teeth do not shift and move to an incorrect position (see [0003]).

    PNG
    media_image2.png
    433
    699
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper shell body as disclosed by Rayek as now modified by Brandt by including the metallic wire as further taught by Brandt in order to have provided an improved upper shell body that would add the benefit of providing a metallic wire that applies a constant mechanical force to the upper shell body ensuring the teeth do not shift and move to an incorrect position (see [0003]).
In regards to claim 14, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek as now modified by Brandt further discloses wherein the upper reinforcing wire (316 of Brandt) extends through the insert (attachment material; see Brandt figure 5 that 516 (which corresponds to 316 of figure 3b; see [0046]) extends through insert).
In regards to claim 17, Rayek discloses the invention as discussed above.
Rayek further discloses wherein the lower shell (shell of 104) includes an lower shell body (body of 104) made of a body material (shape memory polymer material; see [0033]).
Rayek does not disclose an insert made of an insert material provided inside the lower shell body and defining part of the lower shell inner surface, the insert material being more rigid than the body material.
However, Brandt teaches an analogous shell (323; see [0034]; see figure 3b) comprising an analogous shell body (see figure 3b that 323 defines a shell body) further comprising an insert (attachment material within 327; see [0035]; see figure 4) made of an insert material (see [0067-0069] in reference to the attachment material being a curable composite, curable composite being construed to be a curable polymer as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting plastics are liquid when prepared but harden and become rigid (ie, they cure) when they are heated” which coincides with Brandt disclosing “include providing a light (heat) curable composite material and The curable composite material can be a flowable curable composite material. This can be beneficial in, for example, filling the reservoirs to create the attachment member in [0067-0068]) provided inside the shell body (body of 323) and defining part of the shell inner surface (see figure 5; see [0046] that figure 5 corresponds to figure 3b taken along the line of 5-5) for the purpose of for the purpose of holding a reinforcing member in position with respect to the teeth of the patient (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower shell as disclosed by Rayek by including the inserts as taught by Brandt in order to have provided an improved lower shell that would add the benefit of facilitating placing and holding a reinforcing member in position with respect to the teeth of the patient (see [0044]).
Rayek as now modified by Brandt does not explicitly disclose the insert material being more rigid than the body material.
However, one of ordinary skill in the art would recognize that the curable composite attachment member as taught by Brandt (see Brandt [0067-0069]) is more rigid than the shape memory polymer material of the lower shell as disclosed by Rayek (see Rayek [0033]) as evidenced by https://www.science.org.au/curious/technology-future/composite-materials section “Choosing materials for the matrix” which discloses “Thermosetting (curing) plastics are liquid when prepared but harden and become rigid”. Therefore it would be obvious to one of ordinary skill in the art that Rayek as now modified by Brandt discloses the claimed limitation of the insert material being more rigid than the body material.
In regards to claim 18, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek further discloses wherein the body material (shape memory polymer material) is a polymer. 
Rayek as now modified by Brandt does not disclose wherein the lower shell also includes a lower reinforcing wire extending between the lower element engaging portions and along the lower element intermediate member, the lower reinforcing wire being metallic and coupled to the lower shell body for mechanically reinforcing the lower shell body.
However, Brandt further teaches wherein the shell (323) also includes a reinforcing wire (316; see [0041]; see figure 3b) extending between the engaging portions (see annotated figure 3b below) and along the intermediate member (see annotated figure 3b below), the reinforcing wire being metallic (see [0057]) and coupled to the shell body (body of 323) for mechanically reinforcing the shell body (body of 323; a metallic wire attached to the body  mechanically reinforces the shell body for the purpose of preventing adverse movement of one or more teeth (see [0003])) for the purpose of ensuring the teeth do not shift and move to an incorrect position (see [0003]).

    PNG
    media_image2.png
    433
    699
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower shell body as disclosed by Rayek as now modified by Brandt by including the metallic wire as further taught by Brandt in order to have provided an improved lower shell body that would add the benefit of providing a metallic wire that applies a constant mechanical force to the lower shell body ensuring the teeth do not shift and move to an incorrect position (see [0003]).
In regards to claim 19, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek as now modified by Brandt further discloses wherein the lower reinforcing wire (316 of Brandt) is terminated by a laterally and outwardly extending segment in each one of the lower element engaging portions (see annotated figure 3b of Brandt below; see also figure 3b that 316 is extending in a lateral direction along the shell body and thus extends laterally, further 316 extends along the outer portions towards the outer portion of 323 and thus is also extending outwardly, therefore 316 is terminated by a laterally and outwardly extending segment).

    PNG
    media_image3.png
    483
    699
    media_image3.png
    Greyscale

In regards to claim 20, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek as now modified by Brandt further discloses wherein the lower reinforcing wire (316 of Brandt) extends through the insert (attachment material; see Brandt figure 5 that 516 (which corresponds to 316 of figure 3b; see [0046]) extends through insert).
In regards to claim 21, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek as now modified by Brandt further discloses wherein the lower reinforcing wire (316 of Brandt) is configured to be laterally inwardly and posterior relative to the mandibular arch (see 3b of Brandt that 316 is intended to be positioned at an laterally inwardly and posterior portion of the user’s dental arch) when the lower shell (104 of Rayek) is operationally mounted to the mandibular dental arch (see Rayek [0031] that 104 is intended to be attached to a user’s lower teeth or mandibular dental arch; thus as now combined, the reinforcing wire would be positioned as claimed).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayek et al. (US 2016/0228286 A1) (hereinafter Rayek) in view of Brandt et al. (US 2010/0239992 A1) (hereinafter Brandt) as applied to claims 11-12, 14, and 17-21 above, and further in view of Chikami (US 6,332,774 B1).
In regards to claim 13, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek as now modified by Brandt does not disclose wherein the upper reinforcing wire is terminated by a pair of hooks in the upper element engaging portion, the hooks being configured and sized for curving around a respective one of the maxillary posterior teeth. 
However, Chikami teaches an analogous upper element (1; see [Col 1 ln 25-32]; see figure 1) comprising an upper element engaging portion (left and right 3; see [Col 1 ln 63-67]; see figure 7) and an analogous reinforcing wire (10; see [Col 1 ln 25-32]; see figure 7) wherein the reinforcing wire (10) is terminated by a pair of hooks (see figure 7 that 10 terminates in a pair of hooks) in the upper element engaging portion (3), the hooks being configured and sized for curving around a respective one of the maxillary posterior teeth (see figure 7) for the purpose of forming the supporting portion for the device (see [Col 2 ln 1-3]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ending of the upper reinforcing wire as disclosed by Rayek as now modified by Brandt by forming the end in the shape of a hook which is sized and shaped to curve around a respective maxillary posterior tooth as taught by Chikami in order to have provided an improved reinforcing wire that would add the benefit of forming the supporting portion for the device (see [Col 2 ln 1-3]) and providing a wrapping engagement for the user’s molars adding to the securement of the device, further such a hook terminating in a thermoplastic material (shape memory polymer material of Rayek (see [0033])) increases the level in which the wire is secured within the polymer thus preventing the likelihood that the wire can be pulled and removed from the polymer material.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayek et al. (US 2016/0228286 A1) (hereinafter Rayek) in view of Brandt et al. (US 2010/0239992 A1) (hereinafter Brandt) as applied to claims 11-12, 14, and 17-21 above, and further in view of Yousefian (US 5,536,169).
In regards to claim 15, Rayek as now modified by Brandt discloses the invention as discussed above.
Rayek as now modified by Brandt does not disclose wherein the upper reinforcing wire is configured to be laterally outward and anterior relative to the maxillary dental arch when the upper shell is operationally mounted to the maxillary dental arch.
However, Yousefian teaches an analogous upper shell (10; see [Col 3 ln 23-32]; see figure 1) comprising an analogous upper reinforcing wire (22; see [Col 4 ln 1-4]; see figures 3 and 4); wherein the upper reinforcing wire (22) is configured to be laterally outward and anterior relative to the maxillary dental arch (see figure 1) when the upper shell (10) is operationally mounted to the maxillary dental arch (see figure 1) for the purpose of retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the upper reinforcing wire mounted to the upper shell as disclosed by Rayek as now modified by Brandt and to have positioned the reinforcing wire anterior relative to the maxillary dental arch as taught by Yousefian in order to have provided an improved upper shell that would add the benefit of  retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayek et al. (US 2016/0228286 A1) (hereinafter Rayek) in view of Yousefian (US 5,536,169).
In regards to claim 23, Rayek discloses the invention as discussed above.
Rayek further discloses positioning the mandibular component (108) in the mouth (see [0030]) so that the lower element intermediate member (middle portion of 104) is between at least part of the mandibular component abutment surface (inner surface of 108) and the mandibular anterior teeth (mandibular teeth anterior the last molar; see figure 2 that the indicated middle portion of 104 is between a user’s teeth and the engaging surface of 108, thus the lower element intermediate member is positioned between the mandibular component abutment surface and the mandibular anterior teeth), and 
positioning the maxillary component (102) in the mouth (see [0030]) so that the upper element intermediate member (middle portion of 102) is between at least part of the maxillary component abutment surface (inner surface of 106) and the maxillary anterior teeth (maxillary teeth anterior the last molar; see figure 2 that the indicated middle portion of 102 is between a user’s teeth and the engaging surface of 106, thus the upper element intermediate member is positioned between the maxillary component abutment surface and the maxillary anterior teeth).
Rayek does not disclose wherein upper and lower element intermediate members include respectively an upper wire and a lower wire. 
However, Yousefian discloses an analogous upper and lower element intermediate members (10, 12; see [Col 3 ln 33-47]; see figure 1) wherein upper and lower element intermediate members (10, 12) include respectively an upper wire and a lower wire (22; see [Col 4 ln 1-4]; see figures 3 and 4) for the purpose of retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower element intermediate elements as disclosed by Rayek by including the upper and lower wire as taught by Yousefian in order to have provided an improved upper shell that would add the benefit of  retaining the user’s teeth to which the device is fitted in a desired arrangement (see [Col 1 ln 63-67]).
Rayek as now modified by Yousefian does not explicitly disclose positioning the mandibular component and the lower wire so that the lower wire is between the mandibular component abutment surface and the mandibular anterior teeth; and 
- positioning the maxillary component and the upper wire so that the upper wire between the maxillary component abutment surface and the maxillary anterior teeth.
However, as now combined Rayek as now modified by Yousefian would result in the claimed method of positioning the mandibular component and the lower wire so that the lower wire is between the mandibular component abutment surface and the mandibular anterior teeth (see Yousefian annotated figure 1 below and Rayek annotated figure 2 below); and 
- positioning the maxillary component and the upper wire so that the upper wire between the maxillary component abutment surface and the maxillary anterior teeth (see Yousefian annotated figure 1 below, and see Rayek annotated figure 2 below).

    PNG
    media_image4.png
    375
    552
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    320
    512
    media_image5.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the combination of Rayek as modified by Yousefian would result in the claimed method. Further regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Rago et al. (US 2019/0209363 A1) which discloses a mandibular advancement device (10; see [0037]; see figure 1) which is the same as applicant’s own mandibular device, and is more than capable of being applied over aligners such as the 102/104 of Rayek, or 10/20 of Yousefian, thereby, in combination, disclosing the claimed invention.
Tepper (US 5,607,300) which discloses an analogous intraoral device (orthodontic retainer; see [Col 4 ln 30-46]; see figures 1-2) comprising an upper element (34; see [Col 5 ln 16-26]; see figure 1) defining a pair of upper element engaging portions (left and right ends of 36; see [Col 5 ln 16-26; see figure 1 that the left and right rear portions of 36 engage the posterior lateral portions of the maxilla and are therefore construed to be upper element engaging portions) configured for retentive engagement with a respective posterior lateral portion of a maxillary dental arch (see figure 1) and an upper element intermediate member (34; see [Col 5 ln 16-26]; see figure 1) extending between the upper element engaging portions (left and right ends of 36);
 and a lower element (44; see [Col 6 ln 1-14]; see figure 2) defining a pair of lower element engaging portions (left and right ends of 44; see figure 2) each configured for retentive engagement with a respective posterior lateral portion of a mandibular dental arch (see figure 4; see [Col 6 ln 1-14]) and a lower element intermediate member (middle portion of 44; see figure 4) extending between the lower element engaging portions (the middle portion of 44 extends between the left and right ends of 44; see figures 2 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786     

/MICHELLE J LEE/Primary Examiner, Art Unit 3786